DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (WO 2011/065984 A1).
Bates (‘984) discloses a hand held container opening device (multi-function bottle opener 50, Fig. 1; pg. 3, In. 24-25),
comprising:  a pry portion (bottle cap remover 97, Fig. 1)
including a first extending member (notched end 98, including unlabeled top plate intersected by lines extending from the numerals 97 and 98, Fig. 1) and a second extending member (Fig. 1 - see curved member only, extending from the left end of bottle cap remover 97 opposite notched end 98) generally adjacent the first extending member; a twist-off portion (cap opener 54, Fig. 1) including a recess (interior cavity 64, Fig. 1, 5; pg. 4, ln. 8) and a plurality of gripping teeth
(vertical ridges 116, Fig. 5; pg. 6, ln. 8-9; describing gripping members in the form of vertical ridges 116 within interior cavity 64); and a finger receiving portion (notch 74, Fig. 3; pg. 4, ln. 10; describing notch 74 being of a size and shape so as to accommodate a fingertip); further, wherein the first extending member is a length longer than the second extending member (Fig. 1 - see how notched end 98 is longer than the curved member extending from the opposite side of cap
remover 97); wherein the first extending member further includes an engaging protrusion (Fig. 1 - see the box-like protrusion on notched end 98); wherein the first extending member further includes a chamfered edge portion (Fig. 1 - see the chamfered edge on the downward protruding portion of notched end 98); wherein the second extending member includes a generally
arcuate edge portion (Fig 1. see how the curved extending member has a generally arcuate edge portion); further including a gripping portion (see portion 56 and lever arm 66, Fig. 1; pg. 4, ln. 3-6; describing lever arm 66 being used to apply a torque when gripped by a user); wherein the gripping portion is an extending lip portion proximate the twist-off portion (lever arm 66, Fig. 1 - see how portion 56 and the lever arm 66 is proximate twist-off portion 53, and under-lip portion of 56 circumscribes and extends from twist-off portion 53).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (4,846,024).
Bryant et al. (‘024) disclose a method of opening a container, comprising:  providing a hand held container opening device (opener 10, Fig. 2) including a pry portion (cavity 48, Fig. 3; Col. 2, ln. 54-56; describing using cavity 54 to lever a tab of a can) and a twist-off portion (screw-top cap receptacle 60, Fig. 2), the pry portion having at least one extending member (Fig. 3 - see the two extending members making up either side of cavity 48), and the twist-off portion having a recess
(Fig. 3 - see the recess made up by screw-top cap receptacle 60) and a plurality of gripping teeth (serrations 64, Fig. 2; Col. 2, ln. 64-65; describing the inner wall of twist-off portion 60 having serrations 64); and wherein the at least one extending member of the pry portion is configured to engage a can tab (Col. 2, ln. 57-59; describing using ramp 50 of the extending member forming cavity 48 to engage a can tab for opening a can) to facilitate opening and the gripping teeth of the twist-off portion are configured for engaging peripheral grooves of a bottle cap (Col. 2, ln. 68; Col. 3, ln. 1-5; describing inner surface 66 having serrations 64 engaging with a twist-off bottle cap to facilitate opening) to facilitate opening; further providing, wherein the at least one extending member is configured to engage under the can tab (Col. 2, ln. 57-59; describing edge 54 of the extending member moving under the can tab so that the cavity 48 may lever or pry the tab away from the can to facilitate opening) to facilitate opening via prying of the can tab; and, further discloses wherein the gripping teeth of the twist-off portion facilitate opening of the bottle cap via a twisting motion (Col. 3, ln. 1-5; describing applying a couple to unscrew or untwist the bottle cap).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Twistease Jar, Can, and Bottle Opener, Great for Those with Arthritis” by Handy Gourmet (hereinafter ‘Twistease’) in view of Bryant et al. (‘024).
Regarding claim 1, Twistease teaches a hand held container opening device, comprising:  a pry portion (Fig. 1 - see top end of device having two extending members with a recess between them for engaging a can tab) including a first extending member and a second extending member generally adjacent the first extending member; a twist-off portion (Fig. 1 - see circular recess near top of image having an arrow to indicate a twisting motion) including a recess; and a finger receiving portion (Fig. 1 - see large ring portion near bottom of image; intended use - this portion has the ability to receive a finger for example when carrying the device); but does not further teach wherein the twist-off portion includes a plurality of peripheral gripping teeth.
Bryant et al. (‘024) teach a similar hand held container opening device (opener 10, Fig. 2) comprising a twist-off portion (screw-top cap receptacle 60, Fig. 2) including a recess (Fig. 3 - see the recess made up by screw-top cap receptacle 60) and a plurality of gripping teeth (serrations 64, Fig. 2; col. 2, In. 64-65; describing the inner wail of twist-off portion 60 having serrations 64).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing
date of the invention to have added the gripping teeth of 
Bryant et al. (‘024) to the twist-off portion of Twistease in order to ensure that the twist-off portion maintains a firm grip on a ridged bottle cap during use.

Regarding claim 6, Twistease in view of Bryant et al. (‘024) teaches the device of claim 1, and Twistease further teaches wherein the finger receiving portion includes one or more prongs (Fig 1 - see long, curling prong that extends around the ring and has a generally pointed end).

Regarding claim 7, Twistease in view of Bryant et al. (‘024) teaches the device of claim 6, but neither explicitly teach wherein the one or more prongs have a spring-like characteristic. However, Twistease does teach wherein the one or more prongs are adjustable (Product description, para [0002]; describing the large ring as being adjustable to fit various sized jars) and it is well known in the art that single piece adjustable parts generally have a spring-like characteristic.
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have made the prong of Twistease with a spring-like characteristic such that it may spring back to its former shape after being fitted to a larger size jar so that it may continue to also accommodate smaller sized lids.

Regarding claim 11, Twistease teaches a hand held container opening device, comprising:  a pry portion (Fig. 1 - see top end of device having two extending members with a recess between them for engaging a can tab) including a first extending member and a second extending member to define a generally arcuate interior engagement recess, a twist-off portion (Fig. 1 - see circular recess near top of image having an arrow to indicate a twisting motion) including a recess, and a ring portion (Fig. 1 - see large ring portion near bottom of image) including one or more prongs (Fig 1 - see long, curling prong that extends around the ring and has a generally pointed end); but does not further teach wherein the twist-off portion includes a plurality of peripheral gripping teeth.
However, Bryant et al. (‘024) teaches a similar hand held container opening device (opener 10, Fig. 2) comprising a twist-off portion (screw-top cap receptacle 60, Fig. 2) including a recess (Fig. 3 - see the recess made up by screw-top cap receptacle 60) and a plurality of gripping teeth (serrations 64, Fig. 2; col. 2, In. 64-65; describing the inner wall of twist-off portion 60 having serrations 64).

Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have added the gripping teeth of Bryant to the twist-off portion of Twistease in order to ensure that the twist-off portion maintains a firm grip on a ridged bottle cap during use.

Regarding claim 15, Twistease in view of Bryant et al. (‘024) teaches the device of claim 11, but neither explicitly teach wherein the one or more prongs have a spring-like characteristic. However, Twistease does teach wherein the one or more prongs are adjustable (Product description, para [0002]; describing the large ring as being adjustable to fit various sized jars) and it is well known in the art that single
piece adjustable parts generally have a spring-like characteristic.
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have made the prong of Twistease with a spring-like characteristic such that it may spring back to its former shape after being fitted to a larger size jar so that it may continue to also accommodate smaller sized lids.

Claim(s) 1, 10-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Zliss Four-In-One Opener” by AbleData (hereafter ‘AbleData’) in view of Bryant et al. (‘024).
Regarding claim 1, AbleData teaches a hand held container opening device, comprising:  a pry portion (Fig. 1 - see extending prying portion of the device near the lower left corner of the image) including a first extending member
(Fig. 1 - see bottom longer extending member) and a second extending member (Fig. 1 - see shorter, curved extending member adjacent the first extending member) generally adjacent the first extending member; a twist-off portion (Fig. 1 - see rounded portion in upper right of image including a recess and an extending ring top opener that can be twisted to remove a lid from a container; Category - describing the device having a ring top opener) including a recess and a ring top opener; and
a finger receiving portion (Fig. 1 - see blue, ridged gripping portion for receiving the fingers of a user); but does not further teach wherein the twist-off portion includes a plurality of peripheral gripping teeth.
Bryant et al. (‘024) teach a similar hand held container opening device (opener 10, Fig. 2) comprising a ring top opener (tab-top end 24, Fig. 3) similar to that of AbleData, the ring top opener having a plurality of gripping teeth (Fig. 3 - see the two teeth making up either side of cavity 48; col. 2, In. 57-59; describing using ramp 50 of one of the gripping teeth to grip the can tab to open the container).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have utilized the gripping teeth of Bryant et al. (‘024) in the ring top opener upon the screw portion of AbleData in order to better engage a can tab for opening.

Regarding claim 10, AbleData in view of Bryant et al. (‘024) teaches the device of claim 1, and AbleData further teaches wherein the twist-off portion further includes an interior release tab (Fig. 1 - see the gray extending tab inside the recess of the twist-off portion for releasing a lid from a bottle).

Regarding claim 11 [FIRST TREATMENT], AbleData teaches a hand held container opening device, comprising:
a pry portion (Fig. 1 - see extending prying portion of the device near the lower left corner of the image) including a first extending member (Fig. 1 - see bottom longer extending member) and a second extending member (Fig. 1 - see shorter, curved extending member) to define a generally arcuate interior engagement recess (Fig. 1 - see recess between two extending members); a twist-off portion (Fig. 1 - see small circular recess with an arrow to indicate a twisting motion) including a recess; and a ring portion (Fig. 1 - see upper recess defining a ring in the upper right corner of the image) including one or more prongs (Fig. 1 – see sharp protrusion in the top ring portion); but does not further teach wherein the twist-off portion includes a plurality of peripheral gripping teeth.
Bryant et al. (‘024) teaches a similar hand held container opening device (opener 10, Fig. 2) comprising a twist-off portion (screw-top cap receptacle 60, Fig. 2) including a recess (Fig. 3 - see the recess made up by screw-top cap receptacle 60) and a plurality of gripping teeth (serrations 64, Fig. 2; col. 2, In. 64-65; describing the inner wall of twist-off portion 60 having serrations 64).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have added the gripping teeth of Bryant to the twist-off portion of AbleData in order to ensure that the twist-off portion maintains a firm grip on a ridged bottle cap during use.

Regarding claim 11 [SECOND TREATMENT], AbleData teaches a hand held container opening device, comprising:  a pry portion (Fig. 1 - see top right generally arcuate and rounded portion of image) including a first extending member (Fig. 1 - see the
generally curved, white extending member surrounding the sides of the recess/opening) and a second extending member (Fig. 1 - see the gray member extending inside the recess) to define a generally arcuate interior engagement recess (Fig. 1 - see curved recess defined by the first and second extending members); a twist-off portion (Fig. 1 - see extending parts in lower left of image having a recess between the two extending teeth that can be used for gripping a container lid and then twisted to remove it) including a recess and a plurality of peripheral gripping teeth; and a ring portion (Fig. 1 - see circular recess in the lower left of the image defining a ring); but does not further teach wherein the ring portion includes one or more prongs.
Bryant et al. (‘024) teaches a similar hand held container opening device (opener 10, Fig. 2) comprising a ring portion (screw-top cap receptacle 60, Fig. 2) having one or more prongs (serrations 64, Fig. 2; col. 2, In. 64-65; describing the inner wall of twist-off portion 60 having serrations 64). 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have added the prongs of Bryant et al. (‘024) to the ring portion of AbleData in order to ensure that the ring portion can maintain a firm grip on a ridged bottle cap during use.

Regarding claim 11 [THIRD TREATMENT], AbleData teaches a hand held container opening device, comprising: a pry portion (Fig. 1 - see extending prying portion of the device near the lower left corner of the image) including a first extending member
(Fig. 1 - see bottom longer extending member) and a second extending member (Fig. 1 - see shorter, curved extending member) to define a generally arcuate interior engagement recess (Fig. 1 - see recess between two extending members); a twist-off portion (Fig. 1 - see rounded portion in upper right of image including a recess and an extending ring top opener that can be twisted to remove a lid from a container; Category - describing the device having a ring top opener) including a recess and a ring top
opener; and a ring portion (Fig. 1 - see circular recess in the lower left of the image defining a ring); but does not further teach wherein the ring portion includes one or more prongs; nor
wherein the twist-off portion includes a plurality of peripheral gripping teeth.
Bryant et al. (‘024) teaches a similar hand held container opening device (opener 10, Fig. 2) comprising a ring portion (screw-top cap receptacle 60, Fig. 2) having one or more prongs (serrations 64, Fig. 2; col. 2, In. 64-65; describing the inner wall of twist-off portion 60 having serrations 64). Bryant et al. (‘024) also teaches further having a ring top opener (tab-top end 24, Fig. 3) similar to that of AbleData, the ring top opener having a plurality of gripping teeth (Fig. 3 - see the two teeth making up either side of cavity 48; col. 2, In. 57-59; describing using ramp 50 of one of the gripping teeth to grip the can tab to open the container).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the effective filing date of the invention to have added the prongs of Bryant et al. (‘024) to the ring portion of AbleData in order to ensure that the ring portion can maintain a firm grip on a ridged bottle cap during use and to have utilized the gripping teeth of Bryant et al. (‘024) in the ring top opener upon the screw portion of AbleData in order to better engage a can tab for opening.

Regarding claim 12, AbleData in view of Bryant et al. (‘024) teaches the device of claim 11 [FIRST TREATMENT], and further teaches wherein the first extending member is a length longer than the second extending member (Fig. 1 - see how the bottom extending member is longer than the curved extending member).

Regarding claim 13, AbleData in view of Bryant et al. (‘024) teaches the device of claim 11 [SECOND TREATMENT], and AbleData
further teaches wherein the first extending member further includes an engaging protrusion (Fig. 1 - see flat-topped protrusion extending from the far end of the first curved extending member that may be used to engage a ring top).

Regarding claim 14, AbleData in view of Bryant et al. (‘024) teaches the device of claim 11 [FIRST TREATMENT], and further teaches wherein the second extending member includes a generally arcuate edge portion (Fig. 1 - see how the shorter extending member has a curved and generally arcuate edge).

Regarding claim 16, AbleData in view of Bryant et al. (‘024) teaches the device of claim 11 [FIRST TREATMENT], further including a gripping portion (Fig. 1 - see dark blue gripping portion proximate the twist-off portion) having an extending lip portion (Fig. 1 - see how the gripping portion has extending lips to form a ridged grip) proximate the twist-off portion.

Regarding claim 17, AbleData in view of Bryant et al. (‘024) teaches the device of claim 11 [THIRD TREATMENT], and AbleData wherein the twist-off portion further includes an interior release tab (Fig. 1 - see the gray extending tab inside the recess of the twist-off portion for releasing a lid from a bottle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as a demonstration of the numerous finger engaging bottle openers that are known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/